
	
		I
		111th CONGRESS
		1st Session
		H. R. 3138
		IN THE HOUSE OF REPRESENTATIVES
		
			July 9, 2009
			Mr. Hill introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XI of the Social Security Act to provide
		  for transparency in the relationship between physicians and manufacturers of
		  drugs, devices, biologicals, or medical supplies for which payment is made
		  under Medicare, Medicaid, or SCHIP.
	
	
		1.Short titleThis Act may be cited as the
			 Physician Payments Sunshine Act of
			 2009.
		2.Transparency
			 reports and reporting of physician ownership or investment
			 interestsPart A of title XI
			 of the Social Security Act (42 U.S.C. 1301 et seq.) is amended by inserting
			 after section 1128F the following new section:
			
				1128G.Transparency
				reports and reporting of physician ownership or investment interests
					(a)Transparency
				Reports
						(1)Payments or
				other transfers of value
							(A)In
				generalExcept as provided in subsection (e), not later than
				March 31 of each year (beginning with 2012), any applicable manufacturer that
				provides a payment or other transfer of value to a covered recipient (or to an
				entity or individual at the request of or designated on behalf of a covered
				recipient), shall submit to the Secretary, in such electronic form as the
				Secretary shall require, the following information with respect to the
				preceding calendar year:
								(i)The name of the
				covered recipient.
								(ii)The business
				address of the covered recipient and, in the case of a covered recipient who is
				a physician, the specialty and National Provider Identifier of the covered
				recipient.
								(iii)The value of the
				payment or other transfer of value.
								(iv)The dates on
				which the payment or other transfer of value was provided to the covered
				recipient.
								(v)A
				description of the form of the payment or other transfer of value, indicated
				(as appropriate for all that apply) as—
									(I)cash or a cash
				equivalent;
									(II)in-kind items or
				services;
									(III)stock, a stock
				option, or any other ownership interest, dividend, profit, or other return on
				investment; or
									(IV)any other form of
				payment or other transfer of value (as defined by the Secretary).
									(vi)A
				description of the nature of the payment or other transfer of value, indicated
				(as appropriate for all that apply) as—
									(I)consulting
				fees;
									(II)compensation for
				services other than consulting;
									(III)honoraria;
									(IV)gift;
									(V)entertainment;
									(VI)food;
									(VII)travel;
									(VIII)education;
									(IX)research;
									(X)charitable
				contribution;
									(XI)royalty or
				license;
									(XII)current or
				prospective ownership or investment interest;
									(XIII)compensation
				for serving as faculty or as a speaker for a continuing medical education
				program;
									(XIV)grant; or
									(XV)any other nature
				of the payment or other transfer of value (as defined by the Secretary).
									(vii)If the payment
				or other transfer of value is related to marketing, education, or research
				specific to a covered drug, device, biological, or medical supply, the name of
				that covered drug, device, biological, or medical supply.
								(viii)Any other
				categories of information regarding the payment or other transfer of value the
				Secretary determines appropriate.
								Such
				reports may be submitted at the holding company or divisional level at the
				manufacturer’s discretion.(B)Aggregate
				reportingInformation submitted by an applicable manufacturer
				under subparagraph (A) shall include the aggregate amount of all payments or
				other transfers of value provided by the applicable manufacturer to covered
				recipients (and to entities or individuals at the request of or designated on
				behalf of a covered recipient) during the preceding year.
							(C)Special rule for
				certain payments or other transfers of valueIn the case where an
				applicable manufacturer provides a payment or other transfer of value to an
				entity or individual at the request of or designated on behalf of a covered
				recipient, the applicable manufacturer shall disclose that payment or other
				transfer of value under the name of the covered recipient.
							(2)Physician
				ownershipIn addition to the requirement under paragraph (1)(A),
				not later than March 31 of each year (beginning with 2012) any applicable
				manufacturer, applicable group purchasing organization, or applicable
				distributor shall submit to the Secretary, in such electronic form as the
				Secretary shall require, the following information regarding any ownership or
				investment interest (other than an ownership or investment interest in a
				publicly traded security and mutual fund, as described in section 1877(c)) held
				by a physician (or an immediate family member of such physician (as defined for
				purposes of section 1877(a))) in the applicable manufacturer, applicable group
				purchasing organization or applicable distributor during the preceding
				year:
							(A)The dollar amount
				invested by each physician holding such an ownership or investment
				interest.
							(B)The value and
				terms of each such ownership or investment interest.
							(C)Any payment or
				other transfer of value provided to a physician holding such an ownership or
				investment interest (or to an entity or individual at the request of or
				designated on behalf of a physician holding such an ownership or investment
				interest), including the information described in clauses (i) through (viii) of
				paragraph (1)(A), except that in applying such clauses,
				physician shall be substituted for covered
				recipient each place it appears.
							(D)Any other
				information regarding the ownership or investment interest the Secretary
				determines appropriate.
							(b)Penalties for
				Noncompliance
						(1)Failure to
				report
							(A)In
				generalSubject to subparagraph (B), except as provided in
				paragraph (2), any applicable manufacturer, applicable group purchasing
				organization, or applicable distributor that fails to submit information
				required under subsection (a) in a timely manner in accordance with rules or
				regulations promulgated to carry out such subsection, shall be subject to a
				civil money penalty of not less than $1,000, but not more than $10,000, for
				each payment or other transfer of value or ownership or investment interest not
				reported as required under such subsection. Such penalty shall be imposed and
				collected in the same manner as civil money penalties under subsection (a) of
				section 1128A are imposed and collected under that section.
							(B)LimitationThe
				total amount of civil money penalties imposed under subparagraph (A) with
				respect to each annual submission of information under subsection (a) by an
				applicable manufacturer, applicable group purchasing organization, or
				applicable distributor shall not exceed $150,000.
							(2)Knowing failure
				to report
							(A)In
				generalSubject to subparagraph (B), any applicable manufacturer,
				applicable group purchasing organization, or applicable distributor that
				knowingly fails to submit information required under subsection (a) in a timely
				manner in accordance with rules or regulations promulgated to carry out such
				subsection, shall be subject to a civil money penalty of not less than $10,000,
				but not more than $100,000, for each payment or other transfer of value or
				ownership or investment interest not reported as required under such
				subsection. Such penalty shall be imposed and collected in the same manner as
				civil money penalties under subsection (a) of section 1128A are imposed and
				collected under that section.
							(B)LimitationThe
				total amount of civil money penalties imposed under subparagraph (A) with
				respect to each annual submission of information under subsection (a) by an
				applicable manufacturer, applicable group purchasing organization, or
				applicable distributor shall not exceed $1,000,000.
							(3)Use of
				fundsFunds collected by the Secretary as a result of the
				imposition of a civil money penalty under this subsection shall be used to
				carry out this section.
						(c)Procedures for
				Submission of Information and Public Availability
						(1)In
				general
							(A)EstablishmentNot
				later than June 1, 2011, the Secretary shall establish procedures—
								(i)for applicable
				manufacturers, applicable group purchasing organizations, and applicable
				distributors to submit information to the Secretary under subsection (a);
				and
								(ii)for the Secretary
				to make such information submitted available to the public.
								(B)Definition of
				termsThe procedures established under subparagraph (A) shall
				provide for the definition of terms (other than those terms defined in
				subsection (g)), as appropriate, for purposes of this section.
							(C)Public
				availabilityThe procedures established under subparagraph
				(A)(ii) shall ensure that, not later than September 30, 2012, and on June 30 of
				each succeeding calendar year, the information submitted under subsection (a)
				with respect to the preceding calendar year is made available through an
				Internet website that—
								(i)is
				searchable and is in a format that is clear and understandable;
								(ii)contains
				information that is presented by the name of the applicable manufacturer,
				applicable group purchasing organization, or applicable distributor, the name
				of the covered recipient, the business address of the covered recipient, the
				specialty of the covered recipient, the value of the payment or other transfer
				of value, the date on which the payment or other transfer of value was provided
				to the covered recipient, the form of the payment or other transfer of value,
				indicated (as appropriate) under subsection (a)(1)(A)(v), the nature of the
				payment or other transfer of value, indicated (as appropriate) under subsection
				(a)(1)(A)(vi), and the name of the covered drug, device, biological, or medical
				supply, as applicable;
								(iii)contains
				information that is able to be easily aggregated and downloaded;
								(iv)contains a
				description of any enforcement actions taken to carry out this section,
				including any penalties imposed under subsection (b), during the preceding
				year;
								(v)contains
				background information on industry-physician relationships;
								(vi)in the case of
				information submitted with respect to a payment or other transfer of value
				described in subsection (e), lists such information separately from the other
				information submitted under subsection (a) and designates such separately
				listed information as funding for clinical research;
								(vii)contains any
				other information the Secretary determines would be helpful to the average
				consumer; and
								(viii)provides the
				covered recipient an opportunity to submit corrections to the information made
				available to the public with respect to the covered recipient.
								(2)ConsultationIn
				establishing the procedures under paragraph (1), the Secretary shall consult
				with the Inspector General of the Department of Health and Human Services,
				affected industry, consumers, consumer advocates, and other interested parties
				in order to ensure that the information made available to the public under such
				paragraph is presented in the appropriate overall context.
						(d)Annual Reports
				and Relation to State Laws
						(1)Annual report to
				congressNot later than April 1 of each year beginning with 2012,
				the Secretary shall submit to Congress a report that includes the
				following:
							(A)The information
				submitted under subsection (a) during the preceding year, aggregated for each
				applicable manufacturer and applicable group purchasing organization that
				submitted such information during such year.
							(B)A description of
				any enforcement actions taken to carry out this section, including any
				penalties imposed under subsection (b), during the preceding year.
							(2)Annual reports
				to statesNot later than April 1 of each year beginning with
				2012, the Secretary shall submit to States a report that includes a summary of
				the information submitted under subsection (a) during the preceding year with
				respect to covered recipients in the State.
						(3)Relation to
				state laws
							(A)In
				generalEffective on January 1, 2010, subject to subparagraph
				(B), the provisions of this section shall preempt any law or regulation of a
				State or of a political subdivision of a State that requires an applicable
				manufacturer (as defined in subsection (g)) to disclose or report information
				in the categories (as described in subsection (a)) and the exclusions in
				(g)(11)(B) regarding a payment or other transfer of value provided by the
				applicable manufacturer to a covered recipient (as so described), including
				such laws or regulations that impose different schedules or frequency of
				reporting (including the timing of reporting of payments made pursuant to
				product development agreements and clinical investigations as provided under
				subsection (e)), threshold amounts for reporting of such payments or transfers
				of value, reporting formats, or definitions of covered recipients.
							(B)No preemption of
				additional requirementsSubparagraph (A) shall not preempt any
				law or regulation of a State or of a political subdivision of a State that
				requires the disclosure or reporting of information not required to be
				disclosed or reported under this section to the extent such information is not
				specifically excluded from the reporting requirements under subsection
				(g)(11)(B).
							(e)Delayed
				reporting for payments made pursuant to product research and development
				agreements, clinical investigations, and pre-development researchIn the case of a payment or other transfer
				of value made to a covered recipient by an applicable manufacturer pursuant to
				a product research and development agreement for services furnished in
				connection with research of a potential new medical technology or application,
				the development of a new drug, device, biological, or medical supply, or by an
				applicable manufacturer in connection with a clinical investigation, the
				applicable manufacturer may report the value of such payment or other transfer
				of value in the first reporting period under subsection (a) after the earlier
				of the following:
						(1)The date of the
				approval or clearance of the covered drug, device, biological, or medical
				supply by the Food and Drug Administration.
						(2)Four calendar
				years after the date such payment or other transfer of value was made.
						(f)ImplementationThe
				Secretary shall consult with the Inspector General of the Department of Health
				and Human Services on the implementation of this section.
					(g)DefinitionsIn
				this section:
						(1)Applicable
				distributorThe term
				applicable distributor means an entity, other than an applicable
				group purchasing organization, that buys and resells, or receives a commission
				or other similar form of payment, from another seller, for selling or arranging
				for the sale of a covered drug, device, biological, or medical supply.
						(2)Applicable group
				purchasing organizationThe term applicable group
				purchasing organization means a group purchasing organization (as
				defined by the Secretary) that purchases, arranges for, or negotiates the
				purchase of a covered drug, device, biological, or medical supply.
						(3)Applicable
				manufacturerThe term applicable manufacturer means
				a manufacturer of a covered drug, device, biological, or medical supply.
						(4)Clinical
				investigationThe term
				clinical investigation means any experiment involving 1 or more
				human subjects, or materials derived from human subjects, in which a drug or
				device is administered, dispensed, or used.
						(5)Covered
				deviceThe term covered device means any device for
				which payment is available under title XVIII or a State plan under title XIX or
				XXI (or a waiver of such a plan).
						(6)Covered drug,
				device, biological, or medical supplyThe term covered
				drug, device, biological, or medical supply means any drug, biological
				product, device, or medical supply for which payment is available under title
				XVIII or a State plan under title XIX or XXI (or a waiver of such a
				plan).
						(7)Covered
				recipientThe term covered recipient means the
				following:
							(A)A
				physician.
							(B)A physician
				medical practice.
							(C)A physician group
				practice.
							(8)EmployeeThe
				term employee has the meaning given such term in section
				1877(h)(2).
						(9)KnowinglyThe
				term knowingly has the meaning given such term in section 3729(b)
				of title 31, United States Code.
						(10)Manufacturer of
				a covered drug, device, biological, or medical supplyThe term
				manufacturer of a covered drug, device, biological, or medical
				supply means any entity which is engaged in the production, preparation,
				propagation, compounding, conversion, processing, marketing, or distribution of
				a covered drug, device, biological, or medical supply (or any subsidiary of or
				entity under common ownership with such entity).
						(11)Payment or
				other transfer of value
							(A)In
				generalThe term payment or other transfer of value
				means a transfer of anything of value that exceeds $25 and includes, subject to
				subparagraph (B), without limitation, any compensation, gift, honorarium,
				speaking fee, consulting fee, travel, services, dividend, profit distribution,
				stock or stock option grant, or ownership or investment interest.
							(B)ExclusionsAn
				applicable manufacturer shall not be required to submit information under
				subsection (a) with respect to the following:
								(i)Product samples
				that are not intended to be sold and are intended for patient use.
								(ii)Educational
				materials that directly benefit patients or are intended for patient
				use.
								(iii)The loan of a
				covered device for a short-term trial period, not to exceed 90 days, to permit
				evaluation of the covered device by the covered recipient.
								(iv)Items or services
				provided under a contractual warranty, including the replacement of a covered
				device, where the terms of the warranty are set forth in the purchase or lease
				agreement for the covered device.
								(v)A
				transfer of anything of value to a covered recipient when the covered recipient
				is a patient and not acting in the professional capacity of a covered
				recipient.
								(vi)Discounts
				(including rebates).
								(vii)In-kind items
				used for the provision of charity care.
								(viii)A dividend or
				other profit distribution from, or ownership or investment interest in, a
				publicly traded security and mutual fund (as described in section
				1877(c)).
								(ix)Payments made to
				a covered recipient by an applicable manufacturer or by a health plan
				affiliated with an applicable manufacturer for medical care provided to
				employees of such manufacturer and their dependents.
								(12)PhysicianThe
				term physician has the meaning given that term in section 1861(r).
				For purposes of this section, such term does not include a physician who is an
				employee of the applicable manufacturer that is required to submit information
				under subsection
				(a).
						.
		
